        Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 1 of 47



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

Tre McPherson, Pattikate Williams-Void, John
Doe, John Roe, and Thomas Caves, on behalf of
themselves and all others similarly situated,
                                                Civil Action No. 20-cv-534
Plaintiffs-Petitioners,

v.
                                                IMMEDIATE RELIEF SOUGHT
Ned Lamont and Rollin Cook, in their official
capacities                                    April 27, 2020

Defendants-Respondents.




PLAINTIFFS-PETITIONERS’ MOTION FOR TEMPORARY RESTRAINING ORDER
             Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 2 of 47



                                                    TABLE OF CONTENTS

                                                                                                                                          Page(s)

PRELIMINARY STATEMENT ................................................................................................ 1
FACTUAL BACKGROUND ...................................................................................................... 2
I.        COVID-19 POSES A GRAVE RISK OF SERIOUS INJURY AND DEATH
          TO THOSE INFECTED, ESPECIALLY INDIVIDUALS IN THE
          MEDICALLY VULNERABLE CLASSES. .................................................................. 3
II.       THE CONDITIONS AT CORRECTIONAL FACILITIES PLACE ALL
          PERSONS AT AN EVEN GREATER AND IMMEDIATE RISK OF COVID-
          19 INFECTION THAN MEMBERS OF THE PUBLIC-AT-LARGE. ...................... 6
III.      THE CURRENT CONDITIONS IN WHICH DEFENDANTS HAVE
          CONFINED PLAINTIFFS AND CLASS MEMBERS ONLY EXACERBATE
          THE ALREADY EXTREME AND IMMINENT DANGER THEY FACE OF
          CONTRACTING AND POSSIBLY DYING FROM COVID-19. ............................ 11
          A.         Defendants Have Taken Insufficient Steps to Limit the Spread Of COVID-
                     19 in DOC Facilities. ........................................................................................... 12
          B.         Defendants Maintain Dangerous, Unsanitary Conditions at DOC Facilities
                     and Do Not Provide Appropriate Medical Care. ................................................. 15
          C.         Defendants’ Use of a Supermax Prison to House Those Who Have Tested
                     Positive for COVID-19 Is “A Punitive Measure, Not a Public Health One.”
                     .............................................................................................................................. 18
          D.         Defendants Do Not Properly Screen, Test, or Quarantine Persons with
                     COVID-19 Exposure. ........................................................................................ 222
LEGAL STANDARD .............................................................................................................. 244
ARGUMENT ............................................................................................................................ 255
I.        PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASSES ARE
          ENTITLED TO EQUITABLE RELIEF TO PROTECT THEM FROM THE
          RISK   OF   INFECTION,  DEATH,           OR          OTHER                SERIOUS
          COMPLICATIONS FROM COVID-19. ................................................................... 255
          A.         The Heightened Risk of Infection from a Potentially Lethal Virus with No
                     Vaccine or Cure Constitutes Irreparable Harm. ................................................. 255
          B.         Plaintiffs are Substantially Likely to Prevail on Their Claim that the
                     Government is Deliberately Indifferent to their Serious Medical Needs. ........... 28
          C.         By Refusing to Protect Class Members from COVID-19, the Defendants are
                     Punishing the Pre-adjudication Class in Violation of Substantive Due
                     Process. .............................................................................................................. 311
          D.         Without a Viable Way to Safely Detain Plaintiffs, Injunctive Relief
                     Releasing Medically Vulnerable Class Members Is the Only Option. .............. 333


                                                                         i
            Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 3 of 47



          E.         The Balance of Equities Favors Granting Relief to the Proposed Classes. ....... 344
          F.         The Public Interest Is Best Served by Minimizing the Spread of COVID-19
                     through Social Distancing and Hygiene Practices, but Those Steps Are
                     Difficult to Implement at DOC Facilities. ......................................................... 366
CONCLUSION .......................................................................................................................... 39




                                                                   ii
             Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 4 of 47




                                               TABLE OF AUTHORITIES

CASES

Almighty Supreme Born Allah v. Milling,
   876 F.3d 48 (2d Cir. 2017).......................................................................................................34

Amoco Production Co. v. Vill. of Gambell,
  480 U.S. 531 (1987) .................................................................................................................38

Austin v. Altman,
   332 F.2d 273 (2d Cir. 1964).....................................................................................................27

Ball v. LeBlanc,
   792 F.3d 584 (5th Cir. 2015) ...................................................................................................33

Basank v. Decker,
   No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) .................................28, 30, 36, 43

Baur v. Veneman,
   352 F.3d 625 (2d Cir. 2003).....................................................................................................28

Bell v. Wolfish,
    441 U.S. 520 (1979) .................................................................................................................34

Brown v. Plata,
   563 U.S. 493 (2011) .................................................................................................................27

Castillo v. Barr,
   No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar. 27, 2020).....................................36, 39, 43

Charles v. Orange County,
   925 F.3d 73 (2d Cir. 2019).......................................................................................................30

Coreas v. Bounds,
   No. 20-0780, Dkt. No. 56 (D. Md. Apr. 3, 2020) ....................................................................29

Coronel v. Decker,
   No. 20-2472, 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020) .............................................30, 43

Darnell v. Pineiro,
   849 F.3d 17 (2d Cir. 2017).................................................................................................30, 31

Doe v. Gonzales,
   386 F. Supp. 2d 66 (D. Conn. 2005) ........................................................................................39

Doe v. Univ. of Connecticut,
   No. 20-cv-92, 2020 WL 406356 (D. Conn. Jan. 23, 2020) .....................................................39


                                                                    iii
             Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 5 of 47



Faiveley Transp. Malmo AB v. Wabtec Corp.,
   559 F.3d 110 (2d Cir. 2009).....................................................................................................28

Grand River Enters. Six Nations, Ltd. v. Pryor,
   425 F.3d 158 (2d Cir. 2005)...............................................................................................40, 41

Helling v. McKinney,
   509 U.S. 25 (1993) ...................................................................................................................31

Henrietta D. v. Giuliani,
   119 F. Supp. 2d 191 (E.D.N.Y. 2000), aff’d sub nom. Henrietta D. v.
   Bloomberg, 331 F.3d 261 (2d Cir. 2003) .................................................................................28

Hernandez v. Wolf,
   No. 20-00617, Slip. Op. at 17 (C.D. Cal. Apr. 1, 2020) ..........................................................36

Hinojosa v. Livingston,
   807 F.3d 657 (5th Cir. 2015) ...................................................................................................33

Hutto v. Finney,
   437 U.S. 678 (1978) .................................................................................................................27

Jones v. Wolf,
   No. 20-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020) ......................................................30

Lewis v. Siwicki,
   944 F.3d 427 (2d Cir. 2019).....................................................................................................31

Morgan v. Dzurenda,
  No. 18-2888, 2020 WL 1870144 (2d Cir. Apr. 15, 2020) .......................................................33

North American Soccer League v. U.S. Soccer Fed’n,
   883 F.3d 32 (2d Cir. 2018).......................................................................................................27

Padilla v. Immigration & Customs Enf’t,
   No. 19-35565, 2020 WL 1482393 (9th Cir. Mar. 27, 2020)....................................................29

Reynolds v. Arnone, et al.,
   402 F.Supp.3d 3 (D. Conn. 2019) ............................................................................................21

Sajous v. Decker,
   2018 WL 2357266 (S.D.N.Y. May 23, 2018) .........................................................................40

Salahuddin v. Goord,
   467 F.3d 263 (2d Cir. 2006).....................................................................................................31

Thakker v. Doll,
   No. 20-cv-480, 2020 WL 1671563 (M.D. Pa. Mar. 31, 2020) ..............................29, 35, 37, 43



                                                                    iv
             Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 6 of 47



Trump v. Vance,
   941 F.3d 631 (2d Cir. 2019).....................................................................................................27

U.S. v. Bolston,
   No. 18-00382, Dkt. No. 20 (N.D. Ga. Mar. 30, 2020) (releasing defendant in
   part because “the danger inherent in his continued incarceration at the R.A.
   Deyton Detention Facility . . . during the COVID-19 outbreak”.) ..........................................37

U.S. v. Harris,
   No. 19-00356, Dkt. No. 36, 2020 WL 1503444 (D.D.C. Mar. 26, 2020) ...............................37

U.S. v. Hector,
   No. 20-04183 (4th Cir. Mar. 27, 2020) ....................................................................................36

U.S. v. Kennedy,
   No. 18-20315, Dkt. No. 77 (E.D. Mich. Mar. 27, 2020) .........................................................37

U.S. v. Michaels,
   No. 16-00076, Dkt. No. 1061 (C.D. Cal. Mar. 26, 2020) ........................................................37

United States v. Stephens,
   No. 15-cr-95, 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020) ..................................................28

Xochihua-Jaimes v. Barr,
   No. 18-71460 (9th Cir. Mar. 23, 2020) ....................................................................................36

STATUTES

8 U.S.C. § 1252(b)(3)(B) ...............................................................................................................36

28 U.S.C. § 1651(a) .......................................................................................................................36

Conn. Gen. Stat. § 28-9..................................................................................................................33




                                                                     v
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 7 of 47



                                  PRELIMINARY STATEMENT

       We are living in truly extraordinary times. There are almost three million confirmed cases

of COVID-19 worldwide, and hundreds of thousands have died. As a result, millions, perhaps

billions, of people are under orders to practice “social distancing” to avoid spreading the disease.

Jails in urban centers such as New York, Chicago, and Philadelphia have been overrun with

infection and COVID-19 cases, and Connecticut Department of Correction (“DOC”) facilities are

no exception. Indeed, DOC has already reported that 382 of the people in its custody (and 310

staff) have been infected with COVID-19 in the past month. Two people have died, and it is highly

probable that more will follow.

       Unlike the general population in Connecticut and other communities around the world,

Plaintiffs-Petitioners (“Plaintiffs”) and the classes they seek to represent have been subjected by

Defendants-Respondents (“Defendants”) to conditions of confinement that prevent them from

availing themselves of the basic social distancing and other public health guidelines that are

mandated or recommended for everyone else in society. These conditions of confinement pose a

serious and imminent threat of severe disease and death for Plaintiffs and others in Defendants’

custody. Judicial intervention is necessary to protect their health and their lives.

       The conditions of confinement at DOC facilities are shockingly insufficient to protect

Plaintiffs from infection, serious complications, or death from COVID-19. Pandemic or no, people

continue to live in crowded open dormitories and double-celled units. The sanitation practices of

Defendants in DOC facilities are inadequate; Defendants deny Plaintiffs and other prisoners even

the most basic hygiene products; and they have not sufficiently complied with guidelines from the

Centers for Disease Control and Prevention (“CDC”) directing correctional institutions to

implement mitigation efforts like social distancing and other best practices. Instead, Defendants’

primary response to the outbreak at DOC facilities has been to transfer members of the Classes


                                                  1
            Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 8 of 47



who have tested positive for COVID-19 to Northern Correctional Institution (“Northern”), a Level

5 prison designed exclusively to punish, not to serve as a medical facility. Not only has this move

been roundly condemned by scores of public health experts—who say it will exacerbate, not

mitigate, the virus’s rampage through DOC facilities—but, tellingly, no other jurisdiction in the

United States has resorted to putting people suffering from a novel, highly fatal illness in a

supermax prison. And notwithstanding the use of Northern, many of those who show symptoms

of COVID-19 simply continue to be denied medical care, or moved from facility to facility,

meaning that Defendants recklessly expose those who are not symptomatic to those who are. At

bottom, the conditions at DOC facilities have created a rapid, uncontrolled spread of COVID-19

with grave outcomes for both the incarcerated population and the surrounding communities.

          The stakes here could not be higher: lives are on the line. Courts have acknowledged the

gravity of the situation and relied on their equitable powers to protect people held at prisons and

detention facilities during this once-in-a-lifetime pandemic.       Indeed, given that large-scale

outbreaks at DOC facilities are spilling over into the surrounding communities and spreading

infection throughout Connecticut, Plaintiffs’ requested preliminary relief is more than justified and

would impose a minimal burden on Defendants and the public at large.

          For these reasons and those discussed below, Plaintiffs seek emergency preliminary relief.

                                   FACTUAL BACKGROUND

          The nation and the world are in the grips of the most significant pandemic in generations,

caused by COVID-19—a fast-moving virus that has infected millions and upended life in every

corner of the globe, country, and state. 1 This Court is doubtless aware of the devastating effects

COVID-19 is having on the state of Connecticut. 2 As of April 27, 2020, 3,035,177 cases have


1
    Compl. ¶ 16.
2
    Id.


                                                  2
            Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 9 of 47



been confirmed globally, with 985,374 of those cases in the United States. 3 Over 55,000

Americans have died. 4 Connecticut alone has reported 25,269 cases of COVID-19, and 1,924

deaths. 5    The virus continues to spread exponentially.            Without effective public health

interventions, like those Plaintiffs request, the CDC projects approximately 200 million people in

the United States could be infected over the course of the epidemic. 6

I.      COVID-19 POSES A GRAVE RISK OF SERIOUS INJURY AND DEATH TO
        THOSE INFECTED, ESPECIALLY INDIVIDUALS IN THE MEDICALLY
        VULNERABLE CLASSES.

        COVID-19 is a serious and potentially fatal respiratory disease caused by a novel

coronavirus. 7 COVID-19 spreads from person to person through respiratory droplets, close

personal contact, and from contact with contaminated surfaces and objects. 8 These droplets can

travel up to six feet through the air to infect another person. 9 The virus also spreads when people

touch surfaces and objects contaminated by those same respiratory droplets and then touch their

own mouth, nose, or eyes. 10 Symptomatic persons spread the disease, but so too can asymptomatic




3
   Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engineering (CSSE) at
Johns Hopkins University (JHU), Coronavirus Resource Center, Johns Hopkins University & Medicine,
(last updated Apr. 27, 2020, 4:31 p.m.), https://cutt.ly/4ysesvR (last visited Apr. 27, 2020).
4
  Id.
5
    Connecticut Open Data, COVID-19 Data Resources: Connecticut Summary, available at
https://cutt.ly/2yse8YA (last visited Apr. 27, 2020).
6
  Declaration of Dr. Johnathan Louis Golob, Compl. Ex. A ¶ 11 (“Golob Decl.”). Dr. Jonathan Golob is an
Assistant Professor at the University of Michigan School of Medicine in Ann Arbor, Michigan, and a
specialist in infectious diseases and internal medicine with a subspecialty in infections in
immunocompromised patients. Golob Decl. ¶ 1.
7
  Declaration of Dr. Jonathan Giftos, Compl. Ex. B ¶ 6 (“Giftos Decl.”). Dr. Jonathan Giftos is the Medical
Director of Addition Medicine & Drug User Health at Project Renewal and a Clinical Assistant Professor
in the Department of Medicine at Albert Einstein College of Medicine. Giftos Decl. ¶ 2. He is the former
Attending Physician and the Clinical Director of Substance Use and Treatment for NYC Health &
Hospitals, Division of Correctional Health Services at Rikers Island. Id. at ¶ 3.
8
  Giftos Decl. ¶ 6
9
   Centers for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19): Frequently Asked
Questions, https://cutt.ly/yyr45Xf.
10
   Giftos Decl. ¶ 6.


                                                    3
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 10 of 47



and pre-symptomatic persons. 11 For this reason, the CDC has recommended persons wear masks

any time they leave their homes. 12

       Symptoms of infection range from no or mild symptoms to respiratory failure and death. 13

COVID-19 can severely damage lung tissue, which requires an extensive period of rehabilitation,

and in some cases, can cause a permanent loss of respiratory capacity. 14 It also may cause

inflammation of the heart muscle (known as myocarditis), affecting the heart muscle and electrical

system, and reducing the heart’s ability to pump blood. 15 This can lead to rapid or abnormal heart

rhythms in the short term, and long-term heart failure that limits exercise tolerance and even the

ability to work. 16 Id. COVID-19 also can trigger an over-response of the immune system, further

damaging tissues in a cytokine release syndrome that can result in widespread damage to other

organs, including permanent injury to the kidneys (possibly leading to dialysis dependence) and

even neurologic injury. 17 These complications can develop at an alarming pace. 18 Patients can

show the first symptoms of infection within two days after exposure, and their condition can

seriously deteriorate in five days or sooner. 19

       For persons over the age of 50 or with certain preexisting medical conditions, COVID-19

presents an even greater risk of serious symptoms and death. 20 Persons with preexisting lung

disease, heart disease, chronic liver or kidney disease (including hepatitis and dialysis patients),




11
   Id. ¶¶ 8–10.
12
   Centers for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19), Recommendation
Regarding the Use of Cloth Face Coverings (Apr. 3, 2020), https://cutt.ly/rysekak.
13
   Golob Decl. ¶¶ 4–5.
14
   Id. at ¶ 9.
15
   Id.
16
   Id.
17
   Id.
18
   Id. at ¶ 6.
19
   Id.
20
   Golob Decl. ¶ 3.


                                                   4
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 11 of 47



diabetes, compromised immune systems (such as from cancer, HIV, or other autoimmune disease),

blood disorders (including sickle cell disease), inherited metabolic disorders, stroke, and

developmental delay all are at a heightened risk of serious illness and death from COVID-19. 21

Each Plaintiff in the Medically Vulnerable Subclasses has one or more of these conditions, and

thus faces an increased risk of serious complications or death from COVID-19.

        There is no known cure, vaccine, or treatment for COVID-19. 22 The need for care,

including intensive care, and the likelihood of death, is much higher from COVID-19 than from

influenza. 23 According to recent estimates, the fatality rate of people with COVID-19 is about ten

times higher than a severe seasonal influenza, even in advanced countries with effective health

care systems. 24 For people in the highest risk populations, the fatality rate of COVID-19 is about

15 percent. 25 High-risk patients who survive should expect prolonged recovery, including the need

for extensive rehabilitation for profound reconditioning, loss of digits, neurological damage, and

loss of respiratory capacity. 26

        The most effective strategy for limiting the spread of the disease is social distancing—

deliberately keeping at least six feet of space between persons to avoid spreading the illness—

combined with a vigilant hygiene regimen, including washing hands frequently and thoroughly

with soap and water, and constant disinfecting of surfaces. 27 Following the recommendation of

public health experts, government officials across the country have taken extraordinary measures

to implement social distancing to minimize the spread of the disease, including shutting down



21
   Id.
22
   Giftos Decl. ¶ 7; Golob Decl. ¶ 10.
23
   Golob Decl. ¶ 4.
24
   Id.
25
   Id.
26
   Id.
27
   Giftos Decl. ¶ 7.


                                                5
          Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 12 of 47



schools, non-essential businesses, and courts. The goal of these efforts is to “flatten the curve” by

spreading the rate of infection across a longer period of time to avoid overwhelming the healthcare

system.

II.     THE CONDITIONS AT CORRECTIONAL FACILITIES PLACE ALL PERSONS
        AT AN EVEN GREATER AND IMMEDIATE RISK OF COVID-19 INFECTION
        THAN MEMBERS OF THE PUBLIC-AT-LARGE.

        The state of Connecticut has not been spared from COVID-19, but Connecticut’s DOC is

unique for the dramatic pace at which the virus has overtaken its facilities, wreaking havoc and

infecting hundreds of prisoners and staff alike.

        In mid-March, public health experts in Connecticut experienced in correctional health

began to express “grave concern that, absent immediate action, COVID-19 will overrun

Connecticut’s jails and prisons” and that “Connecticut has days, not weeks, to chart a different

future.” 29 They joined a growing chorus of infectious disease doctors, epidemiologists, and

specialists in correctional health, all of whom warned that a virus like COVID-19 “create[s] a

perfect storm for correctional settings” because of ease of transmission, lack of prevention

opportunities, concentration of people with chronic health issues, and the fact that “despite being

physically secure, jails and prison are not isolated from the community.” 30

        Their warnings are now playing out in real-time. The first positive test of an incarcerated

person at a DOC facility was announced on March 30. 31 In less than a month, that number has




29
   Letter from Dr. Emily Wang et al. to Governor Lamont (attached as Exhibit A).
30
   Declaration of Dr. Josiah Rich, Compl. Ex. C ¶¶ 6, 8–12 (“Rich Decl.”). Dr. Josiah Rich, an infectious
disease specialist, is a Professor of Medicine and Epidemiology at the Warren Alpert Medical School of
Brown University and the Director and Co-founder of The Center for Prisoner Health and Human Rights
at The Miriam Hospital.
31
   State of Conn. Dep’t of Correction, First Department of Correction Offender Tests Positive for the
COVID-19 Virus (Mar. 30, 2020), https://cutt.ly/iyr5GnD.


                                                   6
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 13 of 47



risen to 382 confirmed positive incarcerated people; 310 positive staff members; 32 and two

deaths—a 60-year-old who had been serving a two-year sentence and had been approved for home

release 33, and a 57-year-old who was scheduled for release in 2022. 34

        The speed at which COVID-19 has overtaken DOC is staggering. On April 2, three days

after the first positive test, 16 DOC staff members and 8 incarcerated people had tested positive for

COVID-19. By April 6, both those numbers more than doubled, to 32 DOC staff members and 21

incarcerated people. By April 7, they had grown exponentially: 41 DOC staff members and 44

incarcerated people, with 53 prisoner test results still pending. 35

        On April 8, DOC announced it had begun transferring people who had tested positive to

Northern; as of that day, the number of incarcerated people at DOC facilities who tested positive

had grown to 46 across 13 different DOC facilities. 36 But DOC’s use of Northern has in no way

stopped the surge in positive cases. As of April 13, they stood at 104 staff and 166 incarcerated

people. 37 That day, the first incarcerated person died of COVID-19; another person followed, and

others have died immediately after being released from custody. 38

        As of this writing, April 27, 310 staff and 382 prisoners have tested positive for COVID-

19—meaning that DOC has gone from one infected prisoner to nearly 700 people infected across


32
   See Connecticut State Department of Correction, Health Information and Advisories: Coronavirus
Information, available at https://cutt.ly/xyr57np (last accessed Apr. 27, 2020).
33
     First Conn. Inmate Dies of Coronavirus: DOC, NBC CONN. (Apr. 13, 2020),
https://www.nbcconnecticut.com/news/coronavirus/first-conn-inmate-dies-of-coronavirus-doc/2255025/.
34
   State of Conn. Dep’t of Correction, Second Department of Correction Offender dies from COVID-19
virus (Apr. 25, 2020), https://cutt.ly/uystz8Y.
35
   See Conn. Dep’t of Correction, Covid-19 Tracker, https://cutt.ly/nystnK0 (last accessed Apr. 14, 2020).
All the numbers of positive cases referenced are derived from this tracker, as accessed on the cited dates.
36
   See Conn. Dep’t of Correction, The Department of Correction transfers COVID-19 positive offenders to
Northern CI (Apr. 8, 2020), https://cutt.ly/fystRMg; Conn. Dep’t of Correction, Health Information and
Advisories: Coronavirus Information, available at https://cutt.ly/nystnK0 (accessed Apr. 8, 2020).
37
   First Conn. Inmate Dies of Coronavirus: DOC, NBC CONN. (Apr. 13, 2020), https://cutt.ly/FystUzq.
38
   See, e.g., Thomas Breen, 26-Year-Old Man Dies 2 Days After Release From Whalley Jail; Obit Points
To Covid, NEW HAVEN INDEP. (Apr. 22, 2020), https://cutt.ly/5ystI6K (pre-trial detainee held at New
Haven Correctional Center died two days after his release).


                                                    7
        Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 14 of 47



the system less than a month. Today, 158 people with COVID-19 are housed at Northern. And

the DOC system’s infection rate continues to vastly outpace that of every single locality in

Connecticut: at 2.6, it is nearly five times higher than that of the state overall (.554), and nearly

double that of the next-highest locale, Stamford (1.57).


                                                      COVID-19 Infection Rate(As of April 20, 2020)
          3

         2.5

          2

         1.5

          1

         0.5

          0
               DOC - Incarcerated…


                         Seymour
                         Windsor




                          Redding




                  South Windsor
                         Madison
                      Winchester

                          Roxbury




                          Sprague
                    Marlborough
                          Monroe




                     New London




                       Thompson




                   North Canaan

                North Stonington
                            Bethel
                            Derby
                          Stafford
                       Newington




                            Salem
                           Canton




                          Durham




                           Goshen
                      West Haven




                            Bristol




                    Old Saybrook
                           Bozrah

                       Stonington

                            Lisbon
                         Stratford




                          Haddam
                     Beacon Falls


                           Somers




                            Union
                         Hartland
       This is all the more alarming given that, while Connecticut’s infection rate has grown at a

measured pace, the same is not necessarily true of DOC.

          3.0%                                                                            Infection rate over time:
                                                                                                  DOC vs. CT
          2.5%

          2.0%

          1.5%

          1.0%

          0.5%

          0.0%
                 30/03/20…
                             31/03/20…
                                         01/04/20…
                                                     02/04/20…
                                                                 03/04/20…
                                                                             04/04/20…
                                                                                         05/04/20…
                                                                                                     06/04/20…
                                                                                                                 07/04/20…
                                                                                                                             08/04/20…
                                                                                                                                         09/04/20…
                                                                                                                                                     10/04/20…
                                                                                                                                                                 11/04/20…
                                                                                                                                                                             12/04/20…
                                                                                                                                                                                         13/04/20…
                                                                                                                                                                                                     14/04/20…
                                                                                                                                                                                                                 15/04/20…
                                                                                                                                                                                                                             16/04/20…
                                                                                                                                                                                                                                         17/04/20…
                                                                                                                                                                                                                                                     18/04/20…
                                                                                                                                                                                                                                                                 19/04/20…
                                                                                                                                                                                                                                                                             20/04/20…




                                                                                                                                 8
        Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 15 of 47



       Unfortunately, Plaintiffs have experienced these troubling trends firsthand. In just the few

days since this lawsuit was filed, one Plaintiff, Mr. Roe, was confirmed positive for COVID-19,

and has just been transferred to Northern. 39

       Defendants cannot claim to be caught unaware by these grim numbers. As public health

experts have said for weeks, correctional facilities like those run by DOC are the exact type of

congregate environment—where people live, eat, bathe, and sleep in close proximity—in which

COVID-19 infection thrives. 40 This increased risk is present in every prison, given the nature of

prison. 41 People incarcerated in these facilities are forced into close contact with each other and

prison staff, including corrections officers. 42 They cannot achieve the requisite social distancing

needed to effectively prevent the spread of COVID-19. 43 They likely share or touch objects used

often by others and cleaned infrequently. 44 In addition to eating, sleeping, recreating, and living

close to each other, they have to share bathroom facilities—showers, toilets, and sinks—without

adequate cleaning between uses. 45 Insufficient medical treatment capabilities also make it nearly

impossible to treat infected people properly, let alone prevent the further spread of COVID-19

throughout the incarcerated population. 46

       Additionally, about 40 percent of incarcerated people nationally are estimated to have at

least one chronic illness, including Plaintiffs Williams-Void, Doe, and Roe. 47 Many of these



39
   Declaration of Jane Roe ¶ 4 (Apr. 23, 2020) (“Roe Decl.”), attached hereto as Exhibit B.
40
   Giftos Decl. ¶ 13; Affirmation of Brie Williams, M.D., Compl. Ex. D ¶ 6 (“Williams Aff.”) Dr. Brie
Williams is a Professor of Medicine at the University of California, San Francisco (“UCSF”) in the
Geriatrics Division, Director of UCSF’s Amend: Changing Correctional Culture Program, and the Director
of UCSF’s Criminal Justice & Health Program.
41
   Giftos Decl. ¶¶ 12–14.
42
   Id. at ¶ 15–18.
43
   Id.
44
   Id.
45
   Id; Golob Decl ¶ 10.
46
   Giftos Decl. ¶¶ 19–20.
47
   See Compl. ¶¶ 10–12.


                                                  9
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 16 of 47



illnesses, such as hypertension, asthma, diabetes, and chronic kidney disease, 48 are associated with

more severe cases of COVID-19, and poorer outcomes. 49 Chronically ill people like those in the

Medically Vulnerable Subclasses face a far greater risk of severe illness and death from COVID-

19 than those with similar preexisting conditions who are free to isolate in their homes or avoid

groups of people. 50 And their risk is only compounded by the fact that DOC facilities (like most

correctional facilities) lack sufficient medical care even in less exigent times. 51

        Public health experts across the country agree that correctional settings like those run by

DOC create a tinderbox through which COVID-19 infections could burn before spilling over into

the surrounding communities. 52 They have been clear that the only way to avoid cruelly exposing

prisoners—and by extension, staff and surrounding communities—to the pandemic is a

combination of rapid de-densification measures, along with dramatically increased sanitation and

medical care. 53 To facilitate this, the CDC has issued COVID-19 guidance specifically for

correctional facilities, which recommends, among other things, social distancing to increase space

between incarcerated people to six feet. 54 But some prisons have proven unwilling to abide by

CDC recommendations, and incarcerated people are dying nationwide as a result. The dramatic

outbreaks in the Cook County Jail in Chicago and Rikers Island in New York City, where the

transmission rate for COVID-19 is estimated to be the highest in the world, make this perfectly



48
   Laura M. Maruschak & Marchus Berzofsky, Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-2012, Dep’t. of Justice: Bureau of Justice Statistics (Feb. 2015), https://cutt.ly/nysyUlK.
49
   Centers for Disease Control and Prevention, People Who are at a Higher Risk for Severe Illness,
Coronavirus Disease 2019 (Mar. 2020), available at https://cutt.ly/mysyIkT.
50
   Golob Decl. ¶¶ 3–4.
51
   Giftos Decl. ¶¶ 19–20.
52
   See e.g., Williams Aff. ¶¶ 4, 17 (explaining that in a world-wide pandemic, “correctional health is public
health,” and thus, “The Entire Community is at Risk if Prison Populations Are Not Reduced”).
53
   See Giftos Decl. ¶¶ 25–28; Williams Aff. ¶¶ 17–18; Rich Decl. ¶¶ 14–17;
54
   See also Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020), available at
https://cutt.ly/iysyJ9e.


                                                     10
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 17 of 47



clear. 55 As DOC’s troubling numbers indicate, it is no exception to this trend; yet Defendants

continue to exacerbate it.

III.    THE CURRENT CONDITIONS IN WHICH DEFENDANTS HAVE CONFINED
        PLAINTIFFS AND CLASS MEMBERS ONLY EXACERBATE THE ALREADY
        EXTREME AND IMMINENT DANGER THEY FACE OF CONTRACTING AND
        POSSIBLY DYING FROM COVID-19.

        As detailed in the Complaint, Defendants’ response to the pandemic has been fatally

piecemeal and reactive. 56 As of mid-March, DOC spokespeople were boldly proclaiming that

there was no need to plan specifically for COVID-19; the department could simply recycle a 2007

influenza outline. 57 Even today, Defendants’ response is neither uniform nor comprehensive, but

a grab-bag of aspirational half-measures that does not provide constitutionally adequate conditions

of confinement. Declarations submitted in support of Plaintiffs’ motion reveal a dangerous

combination of close proximity, conflicting and loose standards, and dire lack of sanitation and

medical resources—so much so that the DOC’s own staff continues to issue urgent, public pleas

for assistance. 58 The disparities between what the CDC recommends, the policies DOC has put in

place, and what is actually happening in prisons are stark.

        The declarations from Plaintiffs and other incarcerated people that are attached to this

motion document the multiple ways Defendants defy CDC recommendations by continuing to

force those in their custody to sleep, eat, recreate, bathe, and use the phone in close proximity,

with minimal efforts to minimize the spread of COVID-19. 59 These declarations also document



55
   Golob Decl. ¶ 12.
56
   See Compl. ¶¶ 12.
57
    Kelan Lyons, Elderly Prisoners in Connecticut Vulnerable to Potential Coronavirus Outbreak,
HARTFORD COURANT (Mar. 11, 2020), https://cutt.ly/4ysyKVY.
58
   Mike Savino, DOC Workers Rally Outside Headquarters, Demanding Better Conditions, EYEWITNESS
NEWS 3 (WFSB) (Apr. 24, 2020), https://cutt.ly/OysyCvG (describing rally by DOC staff for more
protective equipment, minimizing contact with prisoners, and ability to work remotely).
59
   See generally Declarations of Pattikate Williams-Void (Apr. 24, 2020) (“Williams-Void Decl.”), attached
hereto as Exhibit C; Thomas Caves (Apr. 17, 2020) (“Caves Decl.”), attached hereto Exhibit D; William


                                                   11
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 18 of 47



the deleterious effect of Defendants’ refusal to act in a coordinated, comprehensive, systematic

fashion by revealing just how much pandemic response measures vary by facility, building, and

even unit. All told, they show that DOC is falling hopelessly short of expert recommendations

and severely exacerbating the risk that Plaintiffs and the class members will contract COVID-19,

which creates an imminent and immediate threat to their health and lives, especially for members

of the Medically Vulnerable Subclasses.

        A.      Defendants Have Taken Insufficient Steps to Limit the Spread Of COVID-19
                in DOC Facilities.

        Defying public health experts’ urgent recommendation that they take concerted, wide-scale

action to de-densify DOC facilities, and notwithstanding the unprecedentedly dangerous nature of

this global pandemic, Defendants have consistently refused to take steps to release anyone from

their custody outside of routine, one-by-one mechanisms meant for a non-emergency context. 60



Bruno (Apr. 14, 2020) (“Bruno Decl.”), attached hereto as Exhibit E; Angel Caballero (Apr. 22, 2020)
(“Caballero Decl.”), attached hereto as Exhibit F; Marcus Champagne (Apr. 23, 2020) (“Champagne
Decl.”), attached hereto as Exhibit G; Alex Flemming (Apr. 21, 2020) (“Flemming Decl.”), attached hereto
as Exhibit H; Tyquwane Gilchrest (Apr. 23, 2020) (“Gilchrest Decl.”), attached hereto as Exhibit I; Chaz
Gulley (Apr. 8, 2020) (“Gulley Decl.”), attached hereto as Exhibit J; Zain Hussain (Apr. 17, 2020)
(“Hussain Decl.”), attached hereto as Exhibit K; Roger Johnson (Apr. 17, 2020) (“Johnson Decl.”), attached
hereto as Exhibit L; Frank Kelly (Apr. 16, 2020) (“Kelly Decl.”), attached hereto as Exhibit M; Austin Kerr
(Apr. 20, 2020) (“Kerr Decl.”), attached hereto as Exhibit N; Kezlyn Mendez (Apr. 15, 2020) (“Mendez
Decl.”), attached hereto as Exhibit O; Robert Miller (Apr. 20, 2020) (“Miller Decl.”), attached hereto as
Exhibit P; Luis Pagan (Apr. 8, 2020) (“Pagan Decl.”), attached hereto as Exhibit Q; Jonathan Pape (Apr.
22, 2020) (“Pape Decl.”), attached hereto as Exhibit R; Kyle Lamar Paschal-Barros (Apr. 17, 2020)
(“Paschal-Barros Decl.”), attached hereto as Exhibit S; Chad Petitpas (Apr. 22, 2020) (“Petitpas Decl.”),
attached hereto as Exhibit T; Ken Pierce (Apr. 15, 2020) (“Pierce Decl.”), attached hereto as Exhibit U;
Darien Rosario (Apr. 24, 2020) (“Rosario Decl.”), attached hereto as Exhibit V; Christopher Russell (Apr.
22, 2020) (“Russell Decl.”), attached hereto as Exhibit W; Tyrone Spence (Apr. 16, 2020) (“Spence Decl.”),
attached hereto as Exhibit X; Anthony Toscano (Apr. 14, 2020) (“Toscano Decl.”), attached hereto as
Exhibit Y; Joshua Wilcox (Apr. 23, 2020) (“Wilcox Decl.”), attached hereto as Exhibit Z; Tre McPherson
(Apr. 24, 2020) (“McPherson Decl.”), attached hereto as Exhibit AA.
60
   DOC’s touted numbers of releases are both incomplete and misleading. For example, that the state’s
prison population was lower at the outset of this pandemic than in past years has nothing to do with whether
DOC has released anyone because of the pandemic’s dangers. DOC has similarly glossed over whether
recent releases have anything to do with the pandemic, rather than people maxing out on their sentences or
fewer people entering the prison system. See Kaitlyn Krasselt, Data Shows Prison Coronavirus Reduction
Plan Not What It Appears, CONN. POST (Apr. 12, 2020), https://cutt.ly/cysiUyt.


                                                    12
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 19 of 47



As of April 27, there are a total of 11,168 people in DOC custody, 3,045 unsentenced and 8,123

sentenced. 61 The most populous single-building facilities, Cheshire Correctional Institution, Robinson

Correctional Institution, and Corrigan-Radgowski Correctional Center, where 19 incarcerated people

and 7 correctional staff tested positive prior to DOC ceasing to report facility-by facility numbers,62

each houses upwards of 1,000 people. Hartford Correctional Center, which has seen outbreaks in

nearly every building, houses 853 people. Willard-Cybulski Correctional Institution, which has

similarly seen mass outbreaks, houses 913 people.

        Although Defendants now transfer people who test positive for COVID-19 to Northern,63

Defendants have not leveraged the resulting additional capacity to implement recommended and

necessary social distancing measures. Notwithstanding seven weeks’ worth of executive orders

Defendant Lamont has issued to protect public health during the a once-in-a-lifetime pandemic—

which repeatedly highlight the particular threat COVID-19 poses to institutional and congregate

housing 64—Defendants still force those in their custody to live and breathe “on top of one another,”

by the dozens or hundreds. 65

        Many DOC facilities have dormitory-style housing in which up to 120 people live side-by-

side in one room. Pandemic notwithstanding, these remain unchanged, with dozens or hundreds

of people still sleeping on bunk beds a few feet apart. 66


61
    Conn. Dep’t of Correction, Connecticut Correctional Facility Population Counts, https://cjis-
dashboard.ct.gov/CJPPD_Reports/rdPage.aspx?rdReport=Extracted_Data (last accessed Apr. 27, 2020).
62
   In early April, DOC stopped reporting facility-by-facility numbers of people who had tested positive. It
also stopped reporting the number of incarcerated people who have been tested for COVID-19.
63
   See infra Section III.C.
64
   See Lamont Exec. Order Nos. 7–7FF.
65
   Russell Decl. ¶ 4.
66
   See, e.g., Toscano Decl. ¶ 2 (unit at Willard-Cybulski Correctional Institution holds about 100 people,
sleeping two feet apart); Champagne Decl. ¶¶ 2, 5 (120 people housed in unit at Hartford Correctional
Center who sleep 4 feet away from each other); McPherson Decl. ¶¶ 5–6 (unit at Bridgeport Correctional
Center houses 48 people in bunkbeds who can “reach over and touch” next bed); Bruno Decl. ¶¶ 1, 3 (114
people in dormitory at Brooklyn Correctional Institution, sleeping 2 feet apart); Miller Decl. ¶ 1 (90 people
in unit at Carl Robinson Correctional Institution).


                                                     13
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 20 of 47



        Other DOC facilities hold incarcerated people two to a cell in close quarters. Social

distancing in a cell is impossible: cellmates sleep in bunk beds and share a desk, a toilet, and a sink

in each cell. 67 And like their dormitory counterparts, DOC facilities with double cells hold

upwards of 80 people in each unit. 68 Any time people in double-celled units are out of their cells,

they share each and every inch of physical space with their entire unit in common areas.

        The risks of continuing to house a large number of people in a dormitory or double-celling

people during a global pandemic are apparent and defy logic. DOC’s dormitories and cells are too

small for people to stand inside and remain six feet away from each other, as the CDC has urged—

if not ordered—hundreds of millions of Americans to do. There simply is no way for someone to

practice social distancing while confined to a dormitory or cell with other people. 69

        Defendants do not allow those in their custody any opportunity to practice social distancing

even outside of their cells. Multiple times a day, people receive their meals together and take them

to sit “shoulder-to-shoulder and knee-to-knee” at tables in their unit’s common areas. 70 Needless

to say, this is far more than the five-person limit Connecticut has placed for any congregation of

persons. 71 Even those who receive meals to eat on individual bunks or in cells are unable to avoid

proximity to others, as they must stand “right next to each other in the line” to get them, 72 or their

bunks are so close together that there are still “10 people within four feet of each” other. 73




67
   See, e.g., Pape Decl. ¶ 5 (he and his cellmate are “always bumping into each other when we walk[] around
the cell at the same time”); Spence Decl. ¶ 4 (his cell is “cramped, and it is impossible to stay more than
five feet away from one another”).
68
   See Spence Decl. ¶ 2 (90 people housed in E dorm at Garner); Caves Decl. ¶ 1 (82 or 83 people housed
in B pod at Corrigan); Rosario Decl. ¶ 2 (150 housed in E unit at Osborn).
69
   See e.g., Hussain Decl. ¶ 11; Bruno Decl. ¶ 3; Russell Decl. ¶ 4.
70
   Petitpas Decl. ¶ 5; see also Russell Decl. ¶ 4; Hussain Decl. ¶ 11; Toscano Decl. ¶ 5; Spence Decl. ¶ 5;
Mendez Decl. ¶ 5.
71
   See Lamont Exec. Order 7N at 4 (Mar. 28, 2020).
72
   Rosario Decl. ¶ 6.
73
   Pierce Decl. ¶ 4.


                                                    14
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 21 of 47



        It is the same story with the communal phones. Those in DOC custody share phones with

their entire units. Because visitors have been prohibited since mid-March, telephone calls are the

only lifeline to friends and family. As a result, the telephone bays frequently are crowded, and

people must jam shoulder-to-shoulder next to each other. 74 Phones are shared among tens or

hundreds of people every day. 75

        Finally, all those in DOC custody share showers—and in dormitory settings, toilets and

sinks—with their entire unit. 76 Like phones, showers are sometimes sanitized and sometimes

not. 77 Given these conditions, incarcerated people have described themselves as “lab rat[s] trapped

in a small place waiting to get sick.” Id. ¶ 12; see also Pierce ¶ 4 (“I feel like it is just a matter of

time until we all get infected with the virus.”).

        B.      Defendants Maintain Dangerous, Unsanitary Conditions at DOC Facilities
                and Do Not Provide Appropriate Medical Care.

        Defendants also do not use sanitary procedures sufficient to promote proper personal

hygiene or ensure that common areas shared by many incarcerated people remain clean. Many in

DOC custody have observed no changes to cleaning protocols during the pandemic. 78 For

example, Defendants do not sanitize or clean the unit showers between uses, even though tens or

hundreds of individuals share them. 79        Most other routine items, such as “[h]andcuffs and

shackles[,] are used repeatedly throughout the day, and are not sanitized between uses.” 80 Whether



74
   See Caves Decl. ¶ 6 (explaining “you’re right next to the next person” when using phones).
75
   Toscano Decl. ¶ 7 (6 phones shared with 75 people); Rosario Decl. ¶¶ 2, 8 (4 phones shared with 150
people); McPherson Decl. ¶¶ 5, 8 (phones shared with 48 people); Pagan Decl. ¶¶ 2, 8 (4 phones shared
with 40 people); Gulley Decl. ¶¶ 2, 6 (1 phone shared with 48 people).
76
   See e.g., Toscano Decl. ¶ 7 (9 showers shared with 75 people); Rosario Decl. ¶¶ 2, 8 (4 showers with 150
people). The only exception is those in medical units, which have in-room showers. See Williams-Void
Decl. ¶ 6 (medical unit room contains a shower).
77
   Champagne Decl. ¶ 7 (showers only “cleaned with hot water”).
78
   Gilchrest Decl. ¶ 3 (no additional cleaning happening since the start of the pandemic).
79
   Pierce Decl. ¶ 6 (not cleaned after each use); Spence Decl. ¶ 7 (same); Petitpas Decl. ¶ 8 (same).
80
   Pagan Decl. ¶ 8; see also Gulley Decl. ¶ 6; Paschal-Barros Decl. ¶ 3.


                                                    15
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 22 of 47



a phone is disinfected or sanitized between the calls is anybody’s guess: some are not, 81 and some

are only as of late, and still not between each use. 82

        Defendants regularly deny prisoners cleaning materials necessary to engage in personal

hygiene or to clean their cells or common areas. Although regular, frequent handwashing is vital

for limiting the spread of COVID-19, and CDC guidance establishes that prisons should “[p]rovide

a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent hand

washing,” Defendants still have not provided many people in their custody with soap. 83 In that

case, those who cannot afford soap do not clean their hands. 84 Some incarcerated people have

been provided soap only when they complained, 85 while others have received small amounts only

recently. 86 Notwithstanding the lack of soap, “alcohol based sanitizer,” which Defendant Lamont

and the CDC have concluded greatly reduces the spread of COVID-19, 87 is prohibited to prisoners

in his custody. 88

        CDC guidance provides that doorknobs, light switches, sink handles, countertops, toilets,

toilet handles, recreation equipment, kiosks, and telephones be cleaned “several times a day.”89

Yet in most facilities, Defendants have made no effort to increase cleaning of common spaces,



81
   See Spence Decl. ¶ 8
82
   Toscano Decl. ¶¶ 2, 7 (6 phones shared with 75 people, sanitized once per day); Rosario Decl. ¶¶ 2, 8 (4
phones shared with 150 people, wiped down once); Williams-Void Decl. ¶ 9 (wipes down shared phone
with a personal rag because she does not think it has been cleaned); McPherson Decl. ¶¶ 5,8 (phones shared
with 48 people and cleaned only between rec shifts); Kelly Decl. ¶ 6 (phones not cleaned between use).
83
   See Mendez Decl. ¶ 6; Flemming Decl. ¶ 10; Spence Decl. ¶ 6; Pierce Decl. ¶¶ 7, 9.
84
   Petitpas Decl. ¶ 10.
85
   Pierce Decl. ¶ 7 (one bar of soap since he complained).
86
   Caves Decl. ¶ 3 (one small bar a week ago); Champagne Decl. ¶ 5 (two bars of soap in past month);
Toscano Decl. ¶ 6 (less than two weeks ago, staff started giving out soap consistently).
87
   Gov. Lamont Exec. Order No. 7N at 3; Centers for Disease Control & Prevention, Coronavirus Disease
2019 (COVID-19): How to Protect Yourself & Others, https://cutt.ly/2yspjUp.
88
   Bruno Decl. ¶ 8; Kelly Decl. ¶ 4; Pierce Decl. ¶ 9; Spence Decl. ¶ 6.
89
   See also Centers for Disease Control & Prevention, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020), available at
https://cutt.ly/iysyJ9e.


                                                    16
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 23 of 47



while cells are cleaned less frequently since the pandemic began. 90 Shockingly, at a time when

incarcerated people are in need of cleaning supplies more than ever before, Defendants have

refused to make these supplies available. 91 At Hartford, the only cleaning supplies DOC provides

are bars of soap, even though sleeping areas are not cleaned or sanitized by staff. 92 Periodic cell

cleanings occur only once a week with diluted cleaner at Garner, 93 where one prisoner is

responsible for cleaning the entire housing unit and does not have time to sufficiently do so each

day. 94 At Brooklyn, the prisoners who clean the dormitory lack enough disinfectant to clean table

tops. 95 The employees at Robinson purchased disinfectant with their own money for prisoners to

use, but doing so would require additional supervision and so prisoners are not actually permitted

to use it. 96 Defendants’ refusal to act has thus left DOC facilities to fester, forcing those in their

custody to make do by cleaning their cells with shampoo, 97 or to choose between using soap to

clean their bodies or their physical space. 98

        Perhaps Defendants’ most concerning failure is the utter lack of medical staffing at DOC

facilities. 99 In February 2020, Defendant Cook told members of the Black and Puerto Rican

Legislative Caucus that there were 139 healthcare positions vacant out of 843 budgeted. 100 As of

March 2019, DOC had only one medical provider—a doctor or physician’s assistant—for every


90
   See, e.g., Caves Decl. ¶ 3 (provided one small cup of cleaner to clean out cell over past 16 days).
91
    Miller Decl. ¶ 2 (describing DOC’s weeks-long refusal to provide prisoners with bleach or cleaning
products); Pagan Decl. ¶ 12 (prisoners were refused cleaning supplies); Russell Decl. ¶ 5 (at Bridgeport,
prisoners were refused spray bottles and paper towels to wipe down tables); McPherson Decl. ¶ 7 (they
have access to bleach as of one week ago).
92
   Champagne Decl. ¶¶ 2, 5.
93
   Kelly Decl. ¶¶ 2, 4.
94
   Id. ¶ 7.
95
   Bruno Decl. ¶¶ 1, 7.
96
   Pierce Decl. ¶¶ 1, 5.
97
   Spence Decl. ¶ 4; Paschal-Barros Decl. ¶ 8.
98
   Miller Decl. ¶ 2.
99
   See Compl. ¶¶ 33–37.
100
    Lisa Backus, Staffing Shortage Creates ‘Dangerous’ Situation in CT Prisons, CONN. POST (Feb. 3,
2020), https://cutt.ly/lysdvkK.


                                                   17
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 24 of 47



579 prisoners, and only 309 nurses for the entire prison population. 101 Staffing levels have plunged

in recent weeks as more than 300 DOC staff have tested positive for COVID-19, as well as untold

numbers who have been quarantined due to contact with infected colleagues or incarcerated

people. 102 At Corrigan, for example, DOC’s reckless mismanagement of the outbreak led to more

than half of the medical staff developing COVID-19 symptoms.103 As is common in prisons and

jails throughout the country, medical care at DOC facilities suffers from serious inadequacies

under normal circumstances. 104 In this time of crisis, medical staff have not minced words: they

are utterly, dangerously overwhelmed. 105

        C.      Defendants’ Use of a Supermax Prison to House Those Who Have Tested
                Positive for COVID-19 Is “A Punitive Measure, Not a Public Health One.”

        On April 8, DOC started transferring incarcerated people who have tested positive for

COVID-19 to Northern Correctional Institution. 106 No other state or jurisdiction in the country

has taken such a step: locking up sick people, sentenced and unsentenced, in a “supermax” prison.




101
    Jenna Carlesso and Kelan Lyons, One Year after DOC Took Over Inmate Healthcare, Troubles Persist,
CONN. MIRROR (July 2, 2019), https://cutt.ly/hysdvSK.
102
    As of April 27, 310 DOC staff members have tested positive for COVID-19. Information specific to
healthcare staff has not been publicly reported. See Connecticut State Dep’t of Correction, Health
Information and Advisories: Coronavirus Information, available at https://cutt.ly/qysp3YP (last accessed
Apr. 27, 2020).
103
    See Kelan Lyons, Shifting plans and a COVID-19 outbreak at a Connecticut prison, CONN. MIRROR
(Apr. 17, 2020), https://cutt.ly/Mysp8i6 (per union head, “[t]he Department of Correction must turn this
around 180 degrees or we’ll see the same situation unfold at other facilities”).
104
    Defendant Cook admitted that upon taking office, “he had never seen ‘an organization that had as many
lawsuits coming out of one unit,” referring to the Department’s medical operation.
105
     See Meera Shoaib, UP CLOSE: Prisons hit by a pandemic, Yale Daily News (Apr. 22, 2020),
https://cutt.ly/cysdbca; see also Conn. State Dep’t of Correction, Covid-19 Operational Response Plan:
Phase 1 (Mar. 20, 2020), available at https://cutt.ly/lysdbPW (“DOC COVID-19 Policies”) (detailing
minimum coverage and requesting the staff work 12-hour shifts with no days off).
106
    Conn. Dep’t of Correction, The Department of Correction transfers COVID-19 positive offenders to
Northern CI (Mar. 30, 2020), available at https://cutt.ly/gytyRKu (reporting that the population in DOC
has decreased by 800 since March 1).


                                                   18
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 25 of 47



        Northern is the state’s only Level 5 107 facility, meaning it exists solely to “manage those

inmates who have demonstrated a serious inability to adjust to confinement posing a threat to the

safety and security of the community, staff, and other inmates.” 108 Northern’s exceedingly

punitive conditions are well-documented. 109          Most recently, in February, the U.N. Special

Rapporteur on Torture, Nils Melzer, condemned conditions at Northern as “purposefully inflicting

severe pain or suffering, physical or mental, which may well amount to torture.” 110

        Defendants’ decision to use a maximum security prison as a de facto COVID-19 treatment

facility astounded even DOC employees. 111 DOC medical staff reported that they were left with

their “mouths wide open” by DOC’s lack of any “concrete plan,” and that “staff at Northern were

told to construct the COVID-19 unit just hours before sick individuals were set to arrive.” 112 Those

who already were incarcerated at Northern began observing stacks of mattresses carried into the

2-West unit at Northern one afternoon, after which sick people “looking like they were hurting”

began arriving throughout the night. 113 There have been so many COVID-19 patients at Northern

that staff had to open a second 100-person unit. 114 They are using both 2-West and 3-West. 115

        Northern is not a medical facility and its COVID-19 unit cannot and does not provide

specialized medical care. 116 According to the medical staff who work there, there are “only two



107
    DOC has five security levels: “level 5, maximum security; level 4, high security; level 3, medium
security; level 2, minimum security,” and level 1, community release. Conn. Dep’t of Correction,
https://portal.ct.gov/DOC/Org/Operations-Division (last accessed Apr. 27, 2020).
108
    Conn. Dep’t of Correction, Northern Correctional Institution, available at https://cutt.ly/Ot3VazX (last
accessed on Apr. 27, 2020).
109
    See, e.g., Reynolds v. Arnone, 402 F. Supp. 3d 3 (D. Conn. 2019).
110
    U.N. Office of the High Commissioner, United States: prolonged solitary confinement amounts to
psychological torture, says UN expert, Feb. 28, 2020, https://cutt.ly/rysp4c7 (last accessed Apr. 24, 2020).
111
    See Meera Shoaib, supra note 105 (interview with Ellen Durko, nurse working in the COVID-19 unit).
112
    Id.
113
    Miller Decl. ¶ 11.
114
    Id.
115
    Johnson Decl. ¶ 11; Paschal-Barros Decl. ¶ 20.
116
    Johnson Decl. ¶ 13.


                                                    19
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 26 of 47



nurses on staff every shift to care for the COVID-19 positive inmates at Northern” 118—somewhere

between 100 and 200 people. 119 These nurses are currently working back-to-back shifts of 16

hours and have reported that they are so “utterly exhausted,” they “feel like [they’re] going to pass

out when . . . doing the assessments.” 120 With limited and broken equipment, they are responsible

for taking the vital signs of 60-70 people each per shift. 121 To provide even this extremely minimal

level of coverage at the COVID-19 units at Northern, entire other prisons are going without any

medical coverage at all. 122

        The “treatment protocol” for people suffering from COVID-19 at Northern is simply to

lock them in a solid concrete 7-by-12 cell for up to 14 days. 123 They are unable to leave their cells

for any reason, even to change clothes or take a shower. 124 The cells are “disgusting and dirty,”

with “toilet paper with urine on it on the floor.” 125 They also are freezing cold, 126 so much so that

people housed there are unable to sleep even while wearing every piece of clothing they own.127

The two ventilation units in each cell are “never cleaned or sanitized, and they contain dust, grime,

and mold.” 128 As they sit in their cells, those in the COVID-19 units watch others leave in

wheelchairs, stretchers, and ambulances. 129 Even though “many patients with COVID-19 descend



118
     Meera Shoaib, supra note 105.
119
    See Conn. Dep’t of Correction, Health Information and Advisories: Coronavirus Information, available
at https://portal.ct.gov/DOC/Common-Elements/Common-Elements/Health-Information-and-Advisories
(last accessed Apr. 27, 2020) (listing 158 people currently at Northern’s COVID-19 units; on April 20, the
number stood at 182).
120
    Meera Shoaib, supra note 105.
121
    Id.
122
    Id.
123
     Johnson Decl. ¶¶ 13–14; Pascal-Barros Decl. ¶ 21 (cells in Northern COVID units identical other
Northern cells).
124
    Johnson Decl. ¶¶ 13–14.
125
    Russell Decl. ¶ 16.
126
    Id. at ¶ 17
127
    Miller Decl. ¶ 13.
128
    Paschal-Barros Decl. ¶ 7.
129
    Johnson Decl. ¶ 12.


                                                   20
        Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 27 of 47



suddenly and rapidly into respiratory distress,” 130 intercoms in the cells at Northern—the only

means of communication for those inside—routinely go unanswered. 131

       Incarcerated people in Northern’s COVID-19 units do not have access to mail, recreation,

commissary, or their property. 132 Some have had to beg for days just to be allowed to call family

to let them know they were sick. 133 Others have been allowed only 30 minutes to make two phone

calls. 134 As one person stated, “I feel like they are punishing us for having COVID-19.” 135

       Public health experts have universally condemned Defendants’ use of Northern to hold

those with COVID-19, stating that “isolation of sick patients in Northern C.I. is a punitive measure,

not a public health one.” 136 Fifty-eight faculty members from the Yale Schools of Medicine,

Public Health, and Nursing have warned that “the decision to utilize Northern Correctional

Institution--itself a maximum-security facility--to isolate patients who test positive for SARS-

CoV-2 is particularly concerning,” given that the “inherently punitive nature of confinement

associated with Northern C.I. may ultimately de-incentivize individuals from reporting if they

become symptomatic.” 137 In fact, this is exactly what is happening. Rather than seek treatment,

incarcerated people desperately try to hide symptoms because they are terrified of being sent to

Northern. 138 Defendants’ use of Northern thus exacerbates the risks to Plaintiffs and the Class

Members. As Dr. Williams has attested: “This avoidance of reporting symptoms or illness will




130
    Williams Aff. ¶ 14,
131
    Flemming Decl. ¶ 17.
132
    Russell Decl. ¶ 13.
133
    Johnson Decl. ¶ 14.
134
    Russell Decl. ¶ 12.
135
    Id. ¶ 13.
136
    See April 20, 2020 Letter to Governor Lamont from Faculty of Yale Medical School, Yale School of
Public Health, and Yale School of Nursing, attached hereto as Exhibit BB.
137
    Id.
138
    Johnson Decl. ¶¶ 18–19; Petitpas Decl. ¶¶ 13–14; Caves Decl. ¶ 9.


                                                 21
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 28 of 47



not only accelerate the spread of infection within facilities but also increase the likelihood of

prisoner deaths due to lack of treatment.” 139

        Finally, the use of Northern for COVID-19 patients is particularly egregious given that the

facility continues to be used as a place for punishment, including for those who have attempted to

protest DOC’s COVID-19 response. 140

        D.      Defendants Do Not Properly Screen, Test, or Quarantine Persons with
                COVID-19 Exposure.

        Even considering their use of Northern, Defendants’ measures to screen, test, and

quarantine are woefully inadequate. Not only do symptomatic people wait days for medical care,

but Defendants have made no efforts to identify and isolate individuals at high risk for serious

illness, those with potential exposure to the virus, or those with symptoms consistent with COVID-

19. To the contrary—and notwithstanding high rates of asymptomatic and pre-symptomatic

transmission—they recklessly transfer those who have been exposed to COVID-19 to other

populations and facilities.

        Most troubling is the abject failure to treat symptomatic individuals. People are kept in

their congregate housing units for days or even weeks after reporting COVID-19 symptoms and

requesting medical care. 141 Some are refused medical care altogether. 142 The first prisoner to die




139
    David Cloud, et al., The Ethical Use of Medical Isolation—Not Solitary Confinement—to Reduce
COVID-19 Transmission in Correctional Settings (Apr. 9, 2020).
140
    See Miller Decl. ¶¶ 5–9 (detailing how he was transferred to Northern after refusing a meal in order to
protest lack of cleaning supplies and sanitation and hygiene measures).
141
    Rosario Decl. ¶ 10 (symptomatic people only quarantined after four days); Gilchrest Decl. ¶ 5
(symptomatic for two weeks “before anyone did anything,” despite requests to staff).
142
    Champagne Decl. ¶ 10 (person asked repeatedly to go to medical but refused, though two others were
taken).


                                                    22
                 Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 29 of 47



from COVID-19 in custody had reportedly had a fever of 101 degrees and been begging to be seen

before he finally was transferred to a hospital. 143

        Defendants also have recklessly moved people from place to place, including those

exposed to COVID-19. 144 Officials at Osborn, for example, reintegrated quarantined inmates into

the broader facility. 145 People who seek to be tested are kept alongside those who are ill, even

before they themselves test positive. 146 One person who felt ill was kept in a cell at Bridgeport

with three other people who had tested positive, though he himself was never tested. 147 He was

unable to make phone calls or shower, and he was not given sheets, so he slept on a bare

mattress. 148 The staff with whom he interacted during this time were not wearing masks. After

four days of being housed with three people who had tested positive for COVID-19, he was

abruptly moved back into general population. 149
        efenda nts al so have forced t hose w ho are not sick to live with t hose w ho are.   or example, a person w ho fell ill in orriga n—a nd subseque ntly teste d posit ive for   -—was simply locke d in his cell w ith his a sym ptomatic cell mate, for   day s stra ight.   e and his cel lmate were not let out of the cell for that entire pe riod of time: not to shower, not to go to me dical, not eve n to call family.   thers have al so been qua ra ntine d in punitive conditions.   s a person ke pt in qua ra ntine in a moldy segre gation cell in illa rd-y bulski described of his time there, “ just fe lt like a n animal, the way t hey did this.”




        Despite rampant outbreaks at many facilities, Defendants have not instituted widespread

temperature checks of incarcerated people or other screening processes to determine exposure or

to control the spread of the virus. 155 After people who are sick leave a unit, staff make no effort




143
    Amber Diaz, I’m going to die in here’: CT inmate granted early release dies from coronavirus, family
says DOC ignored his cries for help, WTNH (Apr. 21, 2020), https://cutt.ly/EysaTQe.
144
    Mendez Decl. ¶ 13 (people moved into unit from open dormitory where they lived with someone who
tested positive); Flemming Decl. ¶ 3 (40-50 people transferred to his unit in early April).
145
    Eliza Fawcett & Steven Goode, State Department of Correction Moves Inmates with COVID-
19 to Northern Correctional Institution, Though Quarantine Questions Persist, HARTFORD COURANT (Apr.
10, 2020), https://cutt.ly/VysaP2E.
146
    Hussain Decl. ¶ 7 (to get tested, he would be quarantined with those who are sick).
147
    Gilchrest Decl. ¶ 7.
148
    Id. ¶ 8.
149
    Id. ¶¶ 7, 11.
151
    Kerr Decl. ¶¶ 7–14; see also Caves Decl. ¶ 8.
152
    Id. at ¶¶ 8, 9; 13 (“The worst part was I couldn’t call my family. I could have died in there without
anyone knowing.”).
153
    Johnson Decl. ¶ 15.
155
    McPherson Decl. ¶ 13 (despite multiple people being removed from unit because they were sick, no
screening of those remaining).


                                                                                                                                                                                                                                                                                                                                                                                                                                                                 23
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 30 of 47



to clean their areas, nor do they allow prisoners to do so. 156 Those leaving Northern’s COVID-19

units do not get another COVID-19 test before being returned to their previous housing. 157 Some

people are sent to Northern for only a few days before returning to their facilities. 158

        Finally, DOC is not testing all of its employees and staff for COVID-19 despite the very

real possibility that some employees are carriers who will continue bringing the virus inside. 159

This failure is alarming, especially where over 300 staff have already tested positive. 160 As

recently as mid-April, correctional staff were wearing masks around their necks, 161 or not at all162.

And in every facility, there is a dire lack of personal protective equipment for DOC personnel and

prisoners alike. 163

                                        LEGAL STANDARD

        The differences between a temporary restraining order and a preliminary injunction are

minor; the difference lies in the duration and notice to the opposing party. 164 In either instance,

the movant seeking immediate relief altering the status quo must show (1) irreparable harm in the

absence of immediate relief, (2) that relief is in the public interest, and (3) either a substantial




156
    Toscano Decl. ¶ 10; Champagne Decl. ¶ 10 (staff sprayed area with water).
157
    Johnson Decl. ¶ 15.
158
    Champagne Decl. ¶ 11; Gilchrest Decl. ¶ 12; Hussain Decl. ¶ 9.
159
    See Conn. Dep’t of Correction, Five Department of Correction Offender Tests Positive for the COVID-
19 Virus (Apr. 1, 2020), available at https://cutt.ly/0ytul2s (noting that anyone entering the building is
subjected to a “wellness check”).
160
    As of April 27, 2020, 310 DOC staff members have tested positive for COVID-19. See Conn. State
Dep’t of Correction, Health Information and Advisories: Coronavirus Information, available at
https://cutt.ly/SysaD7G (last accessed Apr. 27, 2020).
161
    Russell Decl. ¶ 6
162
    Petitpas Decl. ¶ 12
163
    See Kelan Lyons, Shifting plans and a COVID-19 outbreak at a Connecticut prison, CONN. MIRROR
(Apr. 17, 2020), https://cutt.ly/AysaFTl (“The Department of Correction must turn this around 180 degrees
or we’ll see the same situation unfold at other facilities”).
164
    Austin v. Altman, 332 F.2d 273, 275 (2d Cir. 1964).


                                                   24
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 31 of 47



likelihood of success on the merits, or, that there are sufficiently serious questions on the merits

rendering them fair for litigation and a balance of hardships decidedly pointing toward relief. 165

        Courts have broad power to fashion equitable remedies to address constitutional violations

in prisons, 166 including, “[w]hen necessary to ensure compliance with a constitutional mandate,”

orders “placing limits on a prison’s population.” 167 Courts “must not shrink from their obligation

to enforce the constitutional rights of all persons, including prisoners” and “may not allow

constitutional violations to continue simply because a remedy would involve intrusion into the

realm of prison administration.” 168

                                            ARGUMENT

I.      PLAINTIFFS AND MEMBERS OF THE PROPOSED CLASSES ARE ENTITLED
        TO EQUITABLE RELIEF TO PROTECT THEM FROM THE RISK OF
        INFECTION, DEATH, OR OTHER SERIOUS COMPLICATIONS FROM COVID-
        19.

        A.      The Heightened Risk of Infection from a Potentially Lethal Virus with No
                Vaccine or Cure Constitutes Irreparable Harm.

        The risk of irreparable harm is “the single most important prerequisite for the issuance of

a preliminary injunction.” 169 Plaintiffs are irreparably harmed because they “face imminent risk

to their health, safety, and lives.” 170

        With nearly all DOC facilities having incarcerated people symptomatic of, or testing

positive for, COVID-19, the imminent risk to Plaintiffs represents irreparable harm of the gravest


165
    See e.g., Trump v. Vance, 941 F.3d 631, 639 (2d Cir. 2019); North American Soccer League v. U.S.
Soccer Fed’n, 883 F.3d 32, 36–37 (2d Cir. 2018).
166
    Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978).
167
    Brown v. Plata, 563 U.S. 493, 511 (2011).
168
    Id. (citations and quotation marks omitted).
169
    Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009) (internal quotation
omitted).
170
    Henrietta D. v. Giuliani, 119 F. Supp. 2d 191, 214 (E.D.N.Y. 2000), aff’d sub nom. Henrietta D. v.
Bloomberg, 331 F.3d 261, 290 (2d Cir. 2003); see also Baur v. Veneman, 352 F.3d 625, 633 n.7 (2d Cir.
2003) (collecting conditions of confinement precedent and explaining that “the Supreme Court has decided
cases in which it appears to assume that enhanced risk may cause real injury”).


                                                  25
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 32 of 47



magnitude. Plaintiffs and the Proposed Classes (including the Medically Vulnerable Subclasses)

will face the immediate, serious, and apparent risk of severe illness and possible death unless the

Court intervenes. 171    This is not a speculative harm.           Cases of COVID-19 are growing

exponentially. As of the time of this filing, 985,374 cases have been reported in the United States,

with 25,269 cases and 1,924 deaths in Connecticut. More than 600 of these cases and two deaths

are attributable to Defendants Lamont and Cook’s failures.

        Given the serious and often lethal nature of this disease, and the overwhelming strain it has

caused to our healthcare system, Plaintiffs and the Proposed Classes have established a serious

risk that, without the requested relief, they will be infected by coronavirus and develop COVID-

19. Members of the Medically Vulnerable Subclasses may die if not released. Even those

Plaintiffs and Proposed Class members who get infected and survive still face the prospect of a

prolonged and painful recovery, including the need for extensive rehabilitation for profound

reconditioning, loss of digits, neurological damage, and the loss of respiratory capacity. 174 The

risks here are all the more extreme, given that DOC does not provide conditions of basic health

and safety sufficient to protect Plaintiffs, the Proposed Classes as a whole, or members of the

Medically Vulnerable Subclasses, who face the most significant risk of all. 175




171
    See, e.g., Basank v. Decker, No. 20-2518, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020)
(recognizing “the threat that COVID-19 poses to individuals held in jails and other facilities” and citing
cases recognizing the same); United States v. Stephens, No. 15-cr-95, 2020 WL 1295155, at *2 (S.D.N.Y.
Mar. 19, 2020) (explaining that incarcerated people face “a heightened risk of contracting COVID-19
should an outbreak develop”).
174
    Compl. ¶ 22; see also supra Section I.
175
    Compl. ¶¶ 23–70; see also supra at Section I. See also Padilla v. Immigration & Customs Enf’t, No.
19-35565, 2020 WL 1482393, at *9 (9th Cir. Mar. 27, 2020) (affirming grant of preliminary injunction,
agreeing “Plaintiffs would suffer irreparable harm in the form of substandard physical conditions” and “low
standards of medical care,” among other things); Thakker v. Doll, No. 20-cv-480, 2020 WL 1671563, at
*3-4 (M.D. Pa. Mar. 31, 2020) (finding Plaintiffs’ claim “rooted in imminent, irreparable harm,” given they
“face the inexorable progression of a global pandemic creeping across the nation—a pandemic to which
they are particularly vulnerable due to age and underlying medical conditions”).


                                                    26
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 33 of 47



        Courts have not hesitated to find that the life-and-death stakes implicated by the possibility

of contracting COVID-19 while in detention establishes irreparable injury. Earlier this month, the

District of Maryland recognized that “once COVID-19 is introduced into a detention facility, it

spreads like wildfire,” creating “a high likelihood of irreparable health consequences” for

incarcerated people “that could not be alleviated without release.” 176 The court explained that

placing incarcerated people with COVID-19 symptoms in isolation “does not remove the risk that

the virus will spread quickly once inside the facility,” which creates an increased “risk of death or

serious illness” for “high-risk detainees,” like those members of the Medically Vulnerable

Subclasses. 177

        This risk is even more apparent when, as here, correctional settings have not adopted the

mitigation efforts recommended by the CDC. For instance, the Western District of New York

observed that when facilities do not “isolate higher risk individuals,” do not test “all incoming

detainees or the staff that comes and goes” for COVID-19, do not provide prisoners with masks or

other PPE, and allow prisoners to “eat their meals in communal settings and share bathing

facilities,” the “imminent risk” to prisoners’ “health, safety, and lives” constitutes irreparable

harm. 178 Courts around the country agree. 179 Immediate action from this Court is necessary to

protect Plaintiffs, the Proposed Classes, and the members of the Medically Vulnerable Subclasses.




176
    Mem. Op. at 30, Coreas v. Bounds, No. 20-0780, Dkt. No. 56 (D. Md. Apr. 3, 2020) (hereafter “Coreas
Slip Op.”).
177
    Id. at 6, 30.
178
    Jones v. Wolf, No. 20-361, 2020 WL 1643857, at *11, 13 (W.D.N.Y. Apr. 2, 2020).
179
    See, e.g., Coronel v. Decker, No. 20-2472, 2020 WL 1487274, at *3 (S.D.N.Y. Mar. 27, 2020) (the
“imminent risk to [Plaintiffs’] health, safety, and lives” of contracting COVID-19 while in detention
constituted irreparable harm warranting a TRO); Basank, 2020 WL 1481503 at *4-5 (“The risk that Plaintiffs
will face a severe, and quite possibly fatal, infection if they remain in immigration detention constitutes
irreparable harm warranting a TRO.”).


                                                    27
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 34 of 47



        B.      Plaintiffs are Substantially Likely to Prevail on Their Claim that the
                Government is Deliberately Indifferent to their Serious Medical Needs.

        The Post-adjudication Class’ claim in Count 3 of the Complaint presents the Court with

the question of whether a failure to take medically necessary steps to prevent widespread COVID-

19 infection in Connecticut prisons constitutes deliberate indifference to serious medical need.

The evidence demonstrates that Plaintiffs will prevail.

        “[W]hen the state takes a person into custody” pursuant to a sentence of incarceration, thus

“severely limiting his ability to care for himself, and then is deliberately indifferent to his medical

needs, the Eighth Amendment’s proscription against the unnecessary and wanton infliction of pain

is violated.” 180 The same constitutional right exists for pretrial detainees and civil detainees,

although their protection springs from the Fourteenth Amendment and does not depend on a

defendant’s awareness of the danger’s existence. 181

        In the case of either class of incarcerated people, a plaintiff “must show that the conditions,

either alone or in combination, pose an unreasonable risk of serious damage to his health.” 182 The

unreasonable risk is actionable whether it results in damage occurring at the time of pleading, or,

whether it will “cause serious illness and needless suffering the next week or month or year.”183

The existence of an unreasonable risk of harm depends “not on the officials’ perception of the risk

of harm, but solely on whether the facts . . . show that the risk of serious harm was substantial.”184




180
    Charles v. Orange County, 925 F.3d 73, 85 (2d Cir. 2019).
181
    See e.g., Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (pretrial detainees); Charles, 925 F.3d at 85
(civil detainees).
182
    Darnell, 849 F.3d at 30 (internal quotations and citations omitted).
183
    Helling v. McKinney, 509 U.S. 25, 33 (1993) (declining to hold “that prison officials may be deliberately
indifferent to the exposure of inmates to a serious, communicable disease on the ground that the
complaining inmate shows no serious current symptoms”).
184
    Lewis v. Siwicki, 944 F.3d 427, 431–32 (2d Cir. 2019).


                                                     28
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 35 of 47



        The Post-adjudication Class must proceed further and demonstrate “that the charged

official act[ed] or fail[ed] to act while actually aware of a substantial risk that serious inmate harm

will result,” an inquiry in which “proof of awareness of a substantial risk of the harm suffices.”185

The Pre-adjudication Class need not make such a showing, as the Fourteenth Amendment is

violated even when a defendant has no subjective awareness that their failures have caused a

substantial risk of harm. 186

                1.      COVID-19 is a Lethal Threat to Human Health, as are the Pathogenic
                        Breeding Conditions in the Defendants’ Prisons and Jails.

        First, Defendants cannot traverse the objective inquiry common to both Classes: that

COVID infection poses an unreasonable risk of serious harm to health. Plaintiffs’ medical

evidence, and common sense, demonstrate that the risk that Plaintiffs seek to avoid “is not one that

today’s society chooses to tolerate.” 187

        Medical experts are in unanimous agreement that COVID-19 is an unprecedented, and

unprecedentedly dangerous, mix of contagious and fatal, and doubly so for those locked inside

cells. 188 Further, there is no question, as Dr. Golob attests, that medically vulnerable people or

those over age 50 “are at grave risk of severe illness and death from COVID-19.” 189 Not

surprisingly, then, the seriousness of the risk presented by COVID-19 to incarcerated or detained

people has been instantly recognized by both federal and state courts. 190


185
    Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006) (internal quotation omitted).
186
    Darnell, 849 F.3d at 35.
187
    Helling, 509 U.S. at 36.
188
    Rich Decl. ¶¶ 6, 8-16.
189
    Golob Decl. ¶ 14.
190
    See, e.g., Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *8 (N.D. Ohio Apr. 22,
2020) (“The objective component of the test requires the existence of a ‘sufficiently serious medical need.
Petitioners obviously satisfy this component.”) (internal citation omitted); Savino v. Souza, No. CV 20-
10617-WGY, 2020 WL 1703844, at *4 (D. Mass. Apr. 8, 2020) (“In this moment of worldwide peril from
a highly contagious pathogen, the government cannot credibly argue that the Detainees face no
“substantial risk” of harm (if not “certainly impending”) from being confined in close quarters in defiance
of the sound medical advice that all other segments of society now scrupulously observe.”); People of the


                                                    29
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 36 of 47



        Given the uniform agreement of courts, medical science, and public health experts as to

the danger coronavirus poses to humans, the attendant risks incurred by Defendants’ failure to

account for the pathogen’s rapid spread constitutes a serious risk to health.                 For the Pre-

adjudication Class, the ineluctable conclusion that the virus-breeding conditions within the

Defendants’ prisons and jails constitutes an objective risk of serious harm is all they need to show

in order to prevail, and so relief should enter in their favor.

                2.       Having Been on Actual Notice of the Pandemic since Early March, the
                         Defendants Have Shown Deliberate Indifference to the Medical Needs
                         of Post-adjudication Class Members.

         For the Post-adjudication Class, a further inquiry is necessary: whether Defendants Cook

and Lamont “know[] of” and are “disregard[ing] an excessive risk to inmate health.” 191 Where a

danger has been “expressly noted by prison officials in the past,” this Court may conclude that the

officials “had actual knowledge of the risk” and thus knew of and disregarded it. 192 The Court

also may “conclude that a prison official knew of a substantial risk from the very fact that the risk

was obvious.” 193

        There can be no serious argument here that the novel coronavirus is an obvious, dangerous

threat to human health; Defendant Lamont reached that conclusion long ago and used it as the

basis to trigger a provision of Connecticut law arrogating most of the state’s legislative powers to

his office. 194 And Defendant Lamont similarly has conceded that the pathogen “spreads easily


State of New York ex rel. Stoughton v. Brann, No. 45107/82020, 2020 WL 1679209, at *2 (N.Y. Sup. Ct.
Apr. 6, 2020) (“There can be no doubt that the presence of a communicable disease in a prison can
constitute a serious, medically threatening condition. The point need not be belabored in this case.”).
191
    Morgan v. Dzurenda, No. 18-2888, 2020 WL 1870144, at *3 (2d Cir. Apr. 15, 2020) (internal quotation
omitted).
192
    Id.
193
    Ball v. LeBlanc, 792 F.3d 584, 594 (5th Cir. 2015); accord Hinojosa v. Livingston, 807 F.3d 657, 667
(5th Cir. 2015) (“open and obvious nature” of dangerous prison conditions supported an inference of
deliberate indifference).
194
    See Gov. Lamont, Letter to the Secretary of the State (Mar. 10, 2020) (declaring a dual public health and
civil preparedness emergency via Conn. Gen. Stat. § 28-9), available at https://cutt.ly/jyssyFE.


                                                     30
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 37 of 47



from person to person and may result in serious illness or death,” 195 that the “risk of severe illness

and death . . . appears to be higher for individuals who are 60 years of age or older and for those

who have chronic health conditions,” 196 that “there is an increased risk of rapid spread of COVID-

19 among persons who are living in congregate settings,” 197 that Connecticut would “take

measures to reduce density within homeless shelters and other congregate housing situations.”198

He has further described close-quarters living arrangements in nursing homes a “petri dish” for

the spread of COVID-19. 199

        Given that Defendants have rearranged most daily activities of their respective offices to

account for the spread of the deadly virus, there is no conclusion other than that they have, and

have had since early March, actual knowledge of its dangers. Their failure to take the medically

necessary steps identified by Plaintiffs’ declarants therefore is deliberate indifference that violates

the Eighth Amendment.

        C.      By Refusing to Protect Class Members from COVID-19, the Defendants are
                Punishing the Pre-adjudication Class in Violation of Substantive Due Process.

        Lastly, the Pre-adjudication Class raises in Counts 1 and 2 of the Complaint, and has amply

demonstrated, that Defendants’ inaction in the face of the pandemic constitutes punishment to

which they—as pretrial detainees—may not be subjected.

        The Substantive Due Process Clause guarantees that “a detainee may not be punished prior

to an adjudication of guilt in accordance with due process of law.” 200 When deciding whether




195
    Gov. Lamont Exec. Order No. 7 at 1.
196
    Id.
197
    Id.
198
    Lamont Exec. Order No. 7P at 2.
199
    Patrick Skahill, Connecticut Tracks COVID-19 Cases But Doesn’t Keep Nursing Home Tally, WNPR
(Mar. 27, 2020), https://cutt.ly/myssiio.
200
    Bell v. Wolfish, 441 U.S. 520, 535 (1979); see id. at n.16 (pretrial detainees retain greater protections
than convicted counterparts).


                                                     31
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 38 of 47



challenged conditions of confinement amount to punishment, courts ask “whether the [restriction]

is imposed for the purpose of punishment or whether it is but an incident of some other legitimate

governmental purpose.” 201 If a restriction or condition is not reasonably related to a legitimate

goal, the court “may infer that the purpose of the government action is punishment that may not

constitutionally be inflicted upon detainees qua detainees.” 202

        Here, the conditions of confinement imposed on Plaintiffs and other pretrial detainees at

DOC facilities amount to punishment because the conditions place those detainees at a

significantly increased risk of COVID-19 and are not reasonably related to any legitimate

government objective. As discussed above, DOC facilities place detainees at an even greater and

immediate risk of contracting COVID-19 than members of the public-at-large. Yet, the current

conditions of confinement fail to protect Plaintiffs and pretrial detainees from this risk. Defendants

have not implemented sufficient social distancing practices at of the DOC facilities, and maintain

dangerous, unsanitary conditions. Most disturbingly, Defendants do not quarantine or provide the

medical care necessary to protect detainees from the threat of COVID-19 spreading further in DOC

facilities across the state.

        As was the case in Thakker, a recent decision from the Middle District of Pennsylvania that

ordered the immediate release of civil detainees, the conditions of confinement at DOC facilities

have “no rational relationship between a legitimate government objective” and keeping Plaintiffs

and pretrial detainees in the Proposed Pre-adjudication Class “detained in unsanitary, tightly-

packed environments.” 206 Rather, doing so clearly constitutes unconstitutional punishment that

violates the Fourteenth Amendment rights of all pretrial detainees in the Proposed Class.207


201
    Almighty Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017).
202
    Id.
206
    2020 WL 1671563, at *8.
207
    See id. at *7–8.


                                                   32
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 39 of 47



Thakker comports with recent decisions from courts around the country holding that detainees

suffer unconstitutional punishment when held in conditions that increase their exposure to

COVID-19 and that protection is necessary in order to avoid constitutional violations. 208

        Simply put, there is “no rational relationship between a legitimate government objective

and keeping [Plaintiffs and other pretrial incarcerated people] detained in unsanitary, tightly-

packed environments—doing so would constitute a punishment to Plaintiffs.” 209

        D.      Without a Viable Way to Safely Detain Plaintiffs, Injunctive Relief Releasing
                Medically Vulnerable Class Members Is the Only Option.

        As outlined in both the Giftos and Rich declarations, the medical standard of care to reduce

the risk of death from COVID-19 to vulnerable people is the transfer of the Medically Vulnerable

Subclasses and additional Class Members to alternative custody such as home confinement. Such

remediation also creates physical distancing for those remaining in prisons. 210 In addition to the



208
    See Basank, 2020 WL 1481503, at *1, 5 (S.D.N.Y. Mar. 26, 2020) (concluding that plaintiffs who
suffer from chronic conditions “face[] an imminent risk of death or serious injury in immigration detention
if exposed” to the pathogen); Order, Hernandez v. Wolf, No. 20-00617, Slip. Op. at 17 (C.D. Cal. Apr. 1,
2020) (holding that the plaintiff had not been protected where he could not keep beyond six feet of others
and was “forced to touch surfaces touched by other detainees”); Order, United States v. Hector, No. 20-
04183 (4th Cir. Mar. 27, 2020) (reversing denial of release pending appeal and ordering the district court
to “consider the severity of the risk that the COVID-19 virus poses to appellant given her existing medical
conditions”), on remand, Order, No. 18-002, Dkt. 748 (W.D. Va. Mar. 27, 2020) (granting release pending
sentencing; Order, Xochihua-Jaimes v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (ordering sua sponte
release “[i]n light of the rapidly escalating public health crisis); Order, United States v. Bolston, No. 18-
00382, Dkt. No. 20 (N.D. Ga. Mar. 30, 2020) (releasing defendant in part because “the danger inherent in
his continued incarceration. . . during the COVID-19 outbreak”.); Order, United States v. Kennedy, No. 18-
20315, Dkt. No. 77 (E.D. Mich. Mar. 27, 2020) (same); Order, United States v. Michaels, No. 16-00076,
Dkt. No. 1061 (C.D. Cal. Mar. 26, 2020) (granting temporary release because the pathogen constitutes a
compelling reason not to detain people); Order, United States v. Harris, No. 19-00356, Dkt. No. 36, 2020
WL 1503444 (D.D.C. Mar. 26, 2020) (“The Court is convinced that incarcerating Defendant while the
current COVID-19 crisis continues to expand poses a far greater risk to community safety than the risk
posed by Defendant’s release to home confinement on . . . strict conditions.”).
209
    Thakker, 2020 WL 1671563, at *8.
210
    Giftos Decl. ¶¶ 26–28 (“There are too many structural limitations [in correctional facilities to keep
people safe], and correctional health care can only do so much. Decreasing the incarcerated population . . .
is the only way to prevent the complications from surging.”); Rich Decl. ¶¶ 16–17 (“It is my strong opinion
that urgent decarceration is imperative to flatten the curve of Covid-19 cases among incarcerated
populations.”).


                                                     33
            Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 40 of 47



immediate release of all Medically Vulnerable Subclass Members, the DOC must provide the

additional conditions outlined by the CDC (e.g., physical distancing, quarantine, hygiene, medical

care, personal protective equipment, public health information, etc.); including granting further

release for additional class members to ensure sufficient physical distancing, if public health

expertise so requires.

           With more than 11,000 incarcerated people in DOC facilities across the state, over 300

DOC employees already infected, the general unavailability of personal protective equipment and

hygienic supplies for both staff and incarcerated people, and the difficulty implementing social

and physical distancing for incarcerated people and employees, DOC cannot do the things

necessary to protect incarcerated people, employees, and the larger Connecticut community

against the racing spread of COVID-19. Thus, (1) immediate release of the most medically

vulnerable persons, followed by (2) frequent reporting, improved health protocols, and—if public

health still mandates—(3) further release of additional Class Members, are the necessary and least

intrusive means of vindicating Class Members’ constitutional rights and preventing grave

irreparable harm for the proposed Classes and the greater Connecticut community.

           Despite the unquestionable risk posed by COVID-19 to Plaintiffs, Class Members, and by

extension, the public at large and its healthcare providers who will be required to care for more

and more incarcerated people who become seriously ill from COVID-19, Defendants have not

taken such steps. These facts easily support “an inference of deliberate indifference.”

           E.     The Balance of Equities Favors Granting Relief to the Proposed Classes.

           When weighing the balance of equities, this Court “must consider the effect on each party

of the granting or withholding of the requested relief.” 211 In this dispute, the balance of equities



211
      Amoco Production Co. v. Vill. of Gambell, 480 U.S. 531, 542 (1987).


                                                     34
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 41 of 47



weighs heavily in favor of granting Plaintiffs relief, as an injunction in their favor will not

“substantially injure other interested parties.” 212

        Rather, given the nature of the circumstances here and the COVID-19 pandemic in general,

not issuing preliminary relief would cause significant injury to the parties and the general public.

Beyond the fact that “[t]he balance of the equities tips sharply” in favor of Plaintiffs and the

Proposed Classes, especially given that they face “irreparable harm to their constitutional rights

and health,” 213 the public interest clearly favors granting preliminary relief because Connecticut

as a whole escapes further COVID-19 spread by stamping out each infection hotspot wherever it

may occur.

        By contrast, Defendants’ countervailing interest in indefinitely detaining Plaintiffs and the

Proposed Classes in obviously dangerous conditions is weak, at best. State officials already have

shown a willingness to release other prisoners in an effort to stem the spread of coronavirus. There

is no compelling or even rational reason to deny the same treatment to these incarcerated people,

particularly members of the Medically Vulnerable Subclasses, who are at the highest risk of

COVID-19. Indeed, Defendants could undertake a particularized inquiry to identify and release

those who are at increased risk of serious complications from COVID-19, and to the extent

countervailing penal interests favor continued incarceration for certain at-risk individuals,

Defendants could release other individuals to reduce population at DOC facilities and allow those

who remain to comply with CDC guidelines. 214 Further, other than the administrative burden of


212
    Doe v. Gonzales, 386 F. Supp. 2d 66, 82 (D. Conn. 2005). See Doe v. Univ. of Connecticut, No. 20-cv-
92, 2020 WL 406356, at *5 (D. Conn. Jan. 23, 2020) (finding balance of equities in plaintiff’s favor where
injunction’s beneficial effect on the plaintiff “outweighs any harm to [the defendant] or anyone else”).
213
    Castillo, 2020 WL 1502864, at *6.
214
    To this end, Plaintiffs seek release of all members of the Medically Vulnerable Subclasses. If Defendants
seek to retain individual class members in custody for a purported penal interest, the Court should require
Defendants to offer proof of judicially-recorded findings—by clear and convincing evidence—that the
individual poses such a serious risk of flight or danger to others that no conditions of release can mitigate.


                                                     35
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 42 of 47



enacting requested policies to mitigate the spread of COVID-19 throughout DOC—which, frankly,

Defendants should already be doing—there is no other “harm” to Defendants should this Court

issue preliminary relief.

        Any burden on Defendants is far outweighed by what is at stake for Plaintiffs, the Proposed

Classes, and the public-at-large should preliminary relief be denied. People are dying. This Court

should do its part to help prevent Plaintiffs and the Proposed Classes from becoming another

statistic in this horrific chapter of our nation’s history.

        F.       The Public Interest Is Best Served by Minimizing the Spread of COVID-19
                 through Social Distancing and Hygiene Practices, but Those Steps Are
                 Difficult to Implement at DOC Facilities.

        Finally, the public’s interest weighs in favor of granting Plaintiffs’ injunction. As in this

case, where Plaintiffs have demonstrated that Defendants have violated their and the Proposed

Classes’ constitutional rights, injunctive relief always is in the public interest. 215 That interest—

faithful enforcement of the Constitution—alone justifies the requested injunctive relief. Moreover,

plainly here, the public and Plaintiffs’ interests overlap: both benefit from ensuring community

and individual health and safety. 216 And on the facts here, that independently sufficient interest is

buttressed by the undeniable public interest in minimizing the already unprecedented spread of

COVID-19 throughout the nation, generally, and at DOC facilities, specifically. 217




215
    See Sajous v. Decker, 2018 WL 2357266, at *13 (S.D.N.Y. May 23, 2018) (“The public interest is best
served by ensuring the constitutional rights of persons within the United States are upheld.”) (citing Mitchell
v. Cuomo, 748 F.2d 804, 808 (2d Cir. 1984)).
216
    See Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 169 (2d Cir. 2005) (referring to “public
health” and a “significant public interest”); Barkman, 2020 U.S. Dist. LEXIS 45628, at *4 (identifying risk
of individuals carrying the virus into jails and noting that “[t]he men and women incarcerated at Washoe
County Detention Facility are a part of our community and all reasonable measure must be taken to protect
their health and safety”).
217
    See Grand River, 425 F.3d at 169 (recognizing that “public health” is a “significant public interest”);
Barkman, 2020 U.S. Dist. LEXIS 45628, at *4.


                                                      36
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 43 of 47



        First, COVID-19 is highly contagious. With no vaccine or cure, each new infection breeds

exponentially more infected persons. Healthcare professionals accordingly agree that the most

critical actions that can be taken are preventive measures such as self-isolating, maintaining a

distance of six feet from other persons, and frequent disinfection. These measures are lacking at

DOC facilities, as detailed above, thus warranting immediate action from this Court. But even

with the best intentions, high-risk persons like members of the Medically Vulnerable Subclasses

cannot avoid the risk of infection. The only viable mitigation tactic for those incarcerated people

is release.

        The virus is spreading throughout the incarcerated population and cannot be contained

within DOC’s walls. COVID-19 has already spread across DOC staff members who have contact

with communities outside of the DOC. 222 Cases of infected staff members will only increase while

the contagion sweeps throughout the prisoner population. DOC staff has and will continue to,

perhaps unknowingly, spread infection among the surrounding communities. The only certain

way to significantly hinder further spread of the virus within DOC facilities—and then from DOC

facilities to the greater Connecticut community, and further on—is for this Court to immediately

order that Defendants impose necessary mitigation efforts throughout DOC facilities, and order

the immediate release of its most at-risk prisoners.

        Second, there is a strong public interest in minimizing the spread and thus the impact of

COVID-19 on the local, state, and national health care system. Recent data show that in the most

likely infection scenarios, Connecticut hospitals will face a critical bed shortage in a matter of

weeks. 223 A large-scale infection at DOC will cause spillover into supporting hospitals, not to


222
   See Compl. ¶ 43.
223
   Alex Putterman & Emily Brindley, Connecticut’s COVID-19 Peak Could be Two Weeks Away; The
State Won’t Have Enough Hospital Beds or ICU Options When That Happens, Model Predicts, HARTFORD
COURANT (Apr. 3, 2020), available at https://bit.ly/3a2e6Ji.


                                                 37
         Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 44 of 47



mention increase the number of sick individuals in the community needing prompt and critical

medical care. 224 The public interest is best served by taking all necessary steps to reduce infection,

slow the spread of the virus, and provide all necessary and available support to prevent the collapse

of the Connecticut hospital network.

       Finally, it cannot be overstated that the public interest is served by protecting those at

elevated risk and with particular medical vulnerabilities from the ruthless nature of the virus. On

the whole, populations like those detained at DOC face heightened risk of exposure and infection

because of overcrowding and other problems existing at every detention facility across the country;

such risks are even higher for the Medically Vulnerable Subclasses. And the risk is not limited

only to incarcerated people, given the close proximity with which DOC staff members interact

with DOC population. The release of individuals most vulnerable to COVID-19 thus reduces the

overall health risk for DOC prisoners and staff alike. By decreasing the number of prisoners, DOC

can institute greater and safer social distancing practices and prevent the need for increased

numbers of staff on a given shift. Immediate release of the Medically Vulnerable Subclasses thus

not only imposes minimal harm to the government, it also furthers the public interest in

maintaining a healthy and orderly environment throughout this crisis.

       Unsurprisingly, courts acknowledge the weighty public interest when granting injunctive

relief where incarcerated people face similarly grave threats to their health. At bottom, “[t]he

public has a critical interest in preventing the further spread of the coronavirus.” 229 Further

outbreak at DOC facilities, like the detention center in Castillo, would “endanger all of us—[the



224
    See Williams Aff. ¶ 4, 17 (explaining that in a world-wide pandemic, “correctional health is public
health,” and thus, “The Entire Community is at Risk if Prison Populations Are Not Reduced”).
229
    Castillo v. Barr, No. 20-00605, 2020 WL 1502864, at *6 (C.D. Cal. Mar. 27, 2020); see also Thakker,
2020 WL 1671563, at *9 (concluding “[e]fforts to stop the spread of COVID-19 and promote public health
are clearly in the public’s best interest”).


                                                  38
          Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 45 of 47



facility] detainees, [the facility] employees, residents [of the surrounding community], residents

of the State . . . , and our nation as a whole,” 230 and would “quickly overwhelm the already strained

health infrastructure within the facility,” given the drastic health staff vacancies, “which would

then place strain on the surrounding community hospitals.” 231               Decreasing the DOC’s

population—particularly by ordering immediate release of the Medically Vulnerable Subclasses—

would mean that “the tinderbox scenario of a large cohort of people getting sick all at once is less

likely to occur, and the peak volume of patients hitting the community hospital would level out.”232

This Court should follow suit and take immediate action to minimize the spread of COVID-19

throughout the DOC and the Connecticut community.

                                           CONCLUSION

         For the foregoing reasons, this Court should grant the proposed Classes’ Petition for writs

of habeas corpus and grant the proposed Classes’ request for an injunction against Defendants:

      1. Requiring Defendants to identify all Medically Vulnerable Subclass Members in both the

         Pre-adjudication and Post-adjudication Classes within six (6) hours of the Court’s order

         and release—within twenty-four hours of submission of the list—all such persons absent

         proof of judicially-recorded findings by clear and convincing evidence that the individual

         poses such a serious risk of flight or danger to others that no other conditions can mitigate;

         and ordering that Defendants provide these individuals with educational resources on

         COVID-19, including instructions that they should self-isolate for the CDC-recommended

         period of time (currently 14 days) following release.



230
    Id. at *6.
231
    Coronel, 2020 WL 1487274, at *7.
232
    Id.; see also Basank, 2020 WL 1481503 at *6 (explaining that in light of COVID-19 pandemic, “public
health and safety are served best by rapidly decreasing the number of individuals detained in confined,
unsafe spaces”).


                                                  39
    Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 46 of 47



2. Requiring a plan to be submitted to the Court in three days and overseen by a qualified

   public health expert agreed upon by the parties or ordered by the Court pursuant to Fed. R.

   Evid. 706, outlining:

       a. Specific mitigation efforts, consistent with CDC guidelines, to significantly reduce

          the risk of COVID-19 for all class members who remain in DOC custody; and

       b. An evaluation of whether release of the members of the Medically Vulnerable

          Subclasses permits social distancing by those who remain in DOC custody, or

          whether DOC must release additional members of the Classes to be in compliance

          with CDC guidelines; and

3. Reporting weekly on the population of persons in DOC facilities who are Medically

   Vulnerable.




                                             Dan Barrett (# ct29816)
                                             Elana Bildner (# ct30379)
                                             ACLU Foundation of Connecticut
                                             765 Asylum Avenue
                                             Hartford, CT 06105
                                             (860) 471-8471
                                             e-filings@acluct.org

                                             Will W. Sachse, Esq.*
                                             Dechert LLP
                                             Cira Centre
                                             2929 Arch Street
                                             Philadelphia, PA 19104-2808
                                             T: (215) 994-2496
                                             F: (215) 665-2496
                                             will.sachse@dechert.com

                                             Jenna C. Newmark*
                                             Gabrielle N. Piper*
                                             Dechert LLP



                                           40
Case 3:20-cv-00534-JBA Document 15 Filed 04/27/20 Page 47 of 47



                                Three Bryant Park
                                1095 Avenue of the Americas
                                New York, NY 10036
                                T: (212) 649-8723
                                F: (212) 314-0064
                                jenna.newmark@dechert.com
                                gabrielle.piper@dechert.com

                                Jonathan Tam*
                                Dechert LLP
                                One Bush Street, Suite 1600
                                San Francisco, CA 94104-4446
                                T: (415) 262-4518
                                F: (415) 262-4555
                                jonathan.tam@dechert.com

                                Brandon Buskey**
                                American Civil Liberties Foundation
                                125 Broad Street, 18th Floor
                                New York, NY 10004
                                (212) 284-7364
                                bbuskey@aclu.org

                                *pro hac vice

                                ** motion for admission pro hac vice
                                forthcoming

                                Attorneys for Plaintiffs-Petitioners




                              41
